Case 4:17-cv-03004 Document 51 Filed in TXSD on 12/05/18 Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 05, 2018
                                                               David J. Bradley, Clerk
Case 4:17-cv-03004 Document 51 Filed in TXSD on 12/05/18 Page 2 of 5
Case 4:17-cv-03004 Document 51 Filed in TXSD on 12/05/18 Page 3 of 5
Case 4:17-cv-03004 Document 51 Filed in TXSD on 12/05/18 Page 4 of 5
Case 4:17-cv-03004 Document 51 Filed in TXSD on 12/05/18 Page 5 of 5
